UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13300 CAPITAL ONE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-1719854 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1680 Capital One Drive, McLean, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (703) 720-1000 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerT Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act) YesoNoT As of October 31, 2010, there were 456,926,449 shares of the registrant’s Common Stock, par value $.01 per share, outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements 57 Consolidated Statements of Income 57 Consolidated Balance Sheets 58 Consolidated Statements of Changes in Stockholders’ Equity 59 Consolidated Statements of Cash Flows 61 Notes to Consolidated Financial Statements 62 Note1 — Summary of Significant Accounting Policies 62 Note2 — Discontinued Operations 65 Note3 — Investment Securities 65 Note4 — Loans Held for Investment and Allowance for Loan and Lease Losses 72 Note5 — Variable Interest Entities and Securitizations 77 Note6 — Mortgage Servicing Rights 85 Note7 — Goodwill and Other Intangible Assets 86 Note8 — Deposits and Borrowings 87 Note9 — Derivative Instruments and Hedging Activities 89 Note 10 — Shareholders’ Equity and Earnings Per Common Share 94 Note 11 — Fair Value of Financial Instruments 95 Note 12 — Business Segments Note 13 — Commitments, Contingencies and Guarantees Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) 1 I. Introduction 1 II. Impact from Adoption of New Consolidation Accounting Standards 4 III. Executive Summary and Business Outlook 6 IV. Critical Accounting Policies and Estimates 9 V. Recent Accounting Pronouncements 11 VI. Off-Balance Sheet Arrangements and Variable Interest Entities 12 VII. Consolidated Financial Performance 12 VIII. Consolidated Balance Sheet Analysis and Credit Performance 18 IX. Business Segment Financial Performance 34 X. Liquidity and Funding 42 XI. Market Risk Management 45 XII. Capital 46 XIV. Supervision and Regulation 48 XV. Enterprise Risk Management 52 XVI. Forward-Looking Statements 52 XVII. Supplemental Statistical Table 54 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 5. Other Information Item 6. Exhibits SIGNATURES INDEX TO EXHIBITS i Table of Contents INDEX OF MD&A TABLES AND SUPPLEMENTAL TABLES Table Description Page — MD&A Tables: 1 Consolidated Corporate Financial Summary and Selected Metrics 2 2 Business Segment Results 3 3 Net Interest Income 13 4 Rate/Volume Analysis of Net Interest Income—Reported 14 5 Rate/Volume Analysis of Net Interest Income—Reported 2010 vs. Managed 2009 15 6 Non-Interest Income 16 7 Non-Interest Expense 17 8 Investment Securities 19 9 Loan Portfolio Composition 21 10 30+ Day Performing Delinquencies 22 11 Aging of 30+ Day Delinquent Loans 23 12 90+ Days Delinquent Loans Accruing Interest 24 13 Nonperforming Loans and Other Nonperforming Assets 25 14 Net Charge-Offs 26 15 Loan Modifications and Restructurings 27 16 Summary of Allowance for Loan and Lease Losses 29 17 Allocation of the Allowance for Loan and Lease Losses 30 18 Original Principal Balance of Mortgage Loans Originated and Sold to Third Parties 32 19 Changes in Representation and Warranty Reserves 33 20 Allocation of Representation and Warranty Reserves 33 21 Credit Card Business Results 35 22 Commercial Banking Business Results 39 23 Consumer Banking Business Results 41 24 Liquidity Reserves 43 25 Deposits 43 26 Borrowing Capacity 44 27 Interest Rate Sensitivity Analysis 46 28 Risk-Based Capital Components 47 29 Capital Ratios 47 — Supplemental Statistical Table: A Statements of Average Balances, Income and Expense, Yields and Rates 54 ii Table of Contents PART I—FINANCIAL INFORMATION Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read this Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) in conjunction with our unaudited condensed consolidated financial statements and related notes, and the more detailed information contained in our 2009 Annual Report on Form 10-K (“2009 Form 10-K”). This discussion contains forward-looking statements that are based upon management’s current expectations and are subject to significant uncertainties and changes in circumstances.For additional information, see “Forward-Looking Statements” below. Our actual results may differ materially from those included in these forward-looking statements due to a variety of factors including, but not limited to, those described in this report in “Part II —Item 1A. Risk Factors” and in our 2009 Form 10-K in “Part I—Item 1A. Risk Factors.” I.INTRODUCTION Capital One Financial Corporation (the “Company”) is a diversified financial services company with banking and non-banking subsidiaries that market a variety of financial products and services.The Company and its subsidiaries are hereafter collectively referred to as “we”, “us” or “our.”We continue to deliver on our strategy of combining the power of national scale lending and local scale banking. Our principal subsidiaries include: · Capital One Bank (USA), National Association (“COBNA”) which currently offers credit and debit card products, other lending products and deposit products. · Capital One, National Association (“CONA”) which offers a broad spectrum of banking products and financial services to consumers, small businesses and commercial clients. On July 30, 2009, we merged Chevy Chase Bank, F.S.B. (“Chevy Chase Bank”) into CONA. CONA and COBNA are hereafter collectively referred to as the “Banks.” Our revenues are primarily driven by lending to consumers and commercial customers and by deposit-taking activities, which generate net interest income, and by activities that generate non-interest income, including the sale and servicing of loans and providing fee-based services to customers. Customer usage and payment patterns, credit quality, levels of marketing expense and operating efficiency all affect our profitability. Our expenses primarily consist of the cost of funding our assets, our provision for loan and lease losses, operating expenses (including associate salaries and benefits, infrastructure maintenance and enhancements, and branch operations and expansion costs), marketing expenses and income taxes. We had $126.3 billion in total loans outstanding and $119.2 billion in deposits as of September 30, 2010, compared with $136.8 billion in total managed loans outstanding and $115.8 billion in deposits as of December 31, 2009. We prepare our consolidated financial statements using generally accepted accounting principles in the U.S. (“U.S. GAAP”).We refer to the presentation as “reported basis.”Effective January 1, 2010, we prospectively adopted two new accounting standards that resulted in the consolidation of a substantial portion of our securitization trusts.Prior to January 1, 2010, we also presented and analyzed our results on a non-GAAP “managed basis.”Our managed basis presentation assumed that loans that had been securitized and accounted for as sold in accordance with U.S. GAAP remained on our consolidated balance sheets.As a result of the adoption of the new consolidation accounting standards, our reported and managed basis presentations are generally comparable for periods beginning after January 1, 2010.We provide more information on the impact from the adoption of the new consolidation accounting standards on our reported financial statements and our non-GAAP managed basis financial results below under “Impact from Adoption of New Consolidation Accounting Standards.” Table 1 presents selected consolidated financial data and metrics for the three and nine months ended September 30, 2010 and 2009, and as of September 30, 2010 and 2009.We present both reported and managed basis financial information for periods prior to 2010. 1 Table of Contents Table 1:Consolidated Corporate Financial Summary and Selected Metrics Three Months Ended September 30, Nine Months Ended September 30, Change Change (Dollars in millions) Reported Reported Managed Reported Managed Reported Reported Managed Reported Managed Income statement data: Net interest income $ $ $ 55
